           Case 2:17-cv-01413-JCM-PAL Document 60 Filed 12/23/20 Page 1 of 2




1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4

5
      JOHN JOEY MARKS,                                Case No. 2:17-cv-01413-JCM-PAL
6
           Petitioner,
7                                                     ORDER GRANTING
           v.                                         MOTION FOR EXTENSION OF TIME
8                                                     (ECF NO. 59)
9     BRIAN WILLIAMS, et al.,
10         Respondents.
11

12

13          In this habeas corpus action, the respondents filed a motion to dismiss on
14   July 17, 2020 (ECF No. 52), and the petitioner, John Joey Marks, filed an opposition to
15   that motion on October 29, 2020 (ECF No. 56). After a 21-day extension of time,
16   Respondents were due to file a reply by December 21, 2020. See Order entered
17   October 18, 2019 (ECF No. 41) (30 days for reply); Order entered November 16, 2020
18   (21-day extension).
19          On December 21, 2020, Respondents filed a motion for extension of time (ECF
20   No. 59). Respondents request a further 21-day extension of time, to January 11, 2021,
21   to file their reply to Marks’ response to the motion to dismiss. Respondents’ counsel
22   states that the extension of time is necessary because of illness. Marks does not
23   oppose the motion for extension of time.
24          The Court finds that Respondents’ motion for extension of time is made in good
25   faith and not solely for the purpose of delay, and that there is good cause for the
26   extension of time requested.
27

28
                                                  1
               Case 2:17-cv-01413-JCM-PAL Document 60 Filed 12/23/20 Page 2 of 2




1              IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement

2    of Time (ECF No. 59) is GRANTED. Respondents will have until and including

3    January 11, 2021, to file a reply to Petitioner’s opposition to their motion to dismiss.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order filed October 18, 2019 (ECF No. 41) will remain in

6    effect.

7

8                    December
               DATED THIS      23,of2020.
                          ___ day    ______________________, 2020.
9

10

11                                                    JAMES C. MAHAN,
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
